FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second office action on the merits in response to the above identified patent application filed on 05/03/2019. Applicant has amended claims 1, 3, 6-8, 10, 13-15, and 20. Claims 1-20 are currently pending and being examined.

Claim Objections
Claim 1 is objected to because of the following informalities:
Lines 2-7: “a first surface” is used twice for “a first component” and “a second component”. Similarly, “a second surface” is used twice for “a first component” and “a second component”. It is recommended that lines 2-3 be changed to “a first component having an inner surface and an outer surface opposite the inner surface” (to be consistent with the language in claim 8).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 15-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sreekanth (US 2017/0115006 A1).
Regarding claim 15, Sreekanth teaches (Figure 5) a heat shield panel (20) for use in a gas turbine engine (10 – Figure 1), the heat shield panel (20) comprising:
a first surface (24);
a second surface (22) opposite the first surface (24) of the heat shield panel (20); and
a cooling circuit (26’) formed in the heat shield panel (20), the cooling circuit (26’) comprising an inlet (28) at the second surface (22) of the heat shield panel (20), an outlet (30) at the first surface (24) of the heat shield panel (20), an inward surface (54a), and an outward surface (54b), the inward surface (54a) and the outward surface (54b) being in a facing spaced relationship extending from the inlet (28) to the outlet (30) defining an airflow passageway (26’) therebetween,
wherein the airflow passageway (26’) includes a parallel portion (46) that is oriented about parallel to at least one of the first surface (24) of the heat shield panel (20) and the second surface (22) of the heat shield panel (20),
 wherein at least one of:
the inward surface (54a) is composed of a first curvilinear single wall (as shown by the curvature near inlet section 48 – see annotated Figure 5 on next page) that extends from the inlet (28) to the outlet (30), or
the outward surface (54b) is composed of a second curvilinear single wall (as shown by the curvature near inlet section 48 – see annotated Figure 5 on next page) that extends from the inlet (28) to the outlet (30).

    PNG
    media_image1.png
    417
    845
    media_image1.png
    Greyscale

Regarding claim 16, Sreekanth teaches the invention as claimed and as discussed above for claim 15, and Sreekanth further teaches (Figure 5) the cooling circuit (26’) further comprises:
a tripping device (58) extending into the airflow passageway (26’) away from at least one of the inward surface (54a) and the outward surface (54b) – (in this case, it extends away from outward surface 54b).
Regarding claim 18, Sreekanth teaches the invention as claimed and as discussed above for claim 15, and Sreekanth further teaches (Figure 5) the cooling circuit (26’) further comprises:
a tripping device (58) extending away from the outward surface (54b) into the airflow passageway (26’).
Regarding claim 20, Sreekanth teaches the invention as claimed and as discussed above for claim 15, and Sreekanth further teaches (Figure 5) the outward surface (54b) is oriented at a non-right angle (as shown by flared section 50 having oblique angle B) relative to the first surface (24) of the heat shield panel (20) at the outlet (30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Burd (US 2016/0069569 A1), in view of Sreekanth (US 2017/0115006 A1), or, in the alternative, Sreekanth, in view of Burd.
Regarding claim 1, Burd teaches (Figure 4) a gas turbine engine component assembly (62), comprising:
a first component (70) having a first surface (top edge of 70) and a second surface (bottom edge of 70) opposite the first surface;
a second component (74B) having a first surface (top edge of 74B) and a second surface (106) opposite the first surface of the second component (74B), the first surface of the first component (70) and the second surface (106) of the second component (74B) being in a facing spaced relationship defining a cavity (108) therebetween; and

wherein the airflow passageway (122) includes a parallel portion (122 is parallel to the first/second surfaces of 74B) that is oriented about parallel to at least one of the first surface of the second component (74B) and the second surface (106) of the second component (74B).
However, Burd does not teach at least one of:
the inward surface is composed of a first curvilinear single wall that extends from the inlet to the outlet, or
the outward surface is composed of a second curvilinear single wall that extends from the inlet to the outlet.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Burd by having the inward surface or the outward surface be composed of a curvilinear single wall, because it would be a matter of design choice to use a curvilinear wall instead of rectilinear wall to perform the same function of guiding air through the airflow passageway. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”).
Furthermore, Sreekanth teaches (Figure 5) a similar cooling circuit (26’) comprising an inlet (28), an outlet (30), an inward surface (54a), an outward surface (54b), and a parallel portion (46), wherein at least one of:

the outward surface (54b) is composed of a second curvilinear single wall (as shown by the curvature near inlet section 48 – see annotated Figure 5 below) that extends from the inlet (28) to the outlet (30).

    PNG
    media_image1.png
    417
    845
    media_image1.png
    Greyscale

Note that Sreekanth teaches “the cooling holes according to the descried (sic) embodiments, may also be applicable to other turbine components such as heat shields” (Sreekanth, p. [0028], ll. 19-21), and that Burd’s element 74B is called “heat shield” (Burd, p. [0052], ll. 5-6: “The heat shield or panel 74B of liner 74”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Burd’s heat shield by replacing the cooling circuit with Sreekanth’s cooling circuit, in order to have improved cooling holes for enhanced cooling performance, as taught by Sreekanth (p. [0003]), therefore providing at least one of:

the outward surface is composed of a second curvilinear single wall that extends from the inlet to the outlet.
Or, in the alternative:
Regarding claim 1, Sreekanth teaches (Figure 5) a gas turbine engine (10 – Figure 1) component assembly, comprising:
a second component (20) having a first surface (24) and a second surface (22) opposite the first surface (24) of the second component (20); and
a cooling circuit (26’) formed in the second component (20), the cooling circuit (26’) comprising an inlet (28) at the second surface (22) of the second component (20), an outlet (30) at the first surface (24) of the second component (20), an inward surface (54a), and an outward surface (54b), the inward surface (54a) and the outward surface (54b) being in a facing spaced relationship extending from the inlet (28) to the outlet (30) defining an airflow passageway (26’) therebetween,
wherein the airflow passageway (26’) includes a parallel portion (46) that is oriented about parallel to at least one of the first surface (24) of the second component (20) and the second surface (22) of the second component (20),
 wherein at least one of:
the inward surface (54a) is composed of a first curvilinear single wall (as shown by the curvature near inlet section 48 – see annotated Figure 5 on previous page) that extends from the inlet (28) to the outlet (30), or
the outward surface (54b) is composed of a second curvilinear single wall (as shown by the curvature near inlet section 48 – see annotated Figure 5 on previous page) that extends from the inlet (28) to the outlet (30).
However, Sreekanth does not teach a first component having a first surface and a second surface opposite the first surface;
the first surface of the first component and the second surface of the second component being in a facing spaced relationship defining a cavity therebetween.
It is noted that Sreekanth teaches “the cooling holes according to the descried (sic) embodiments, may also be applicable to other turbine components such as heat shields” (Sreekanth, p. [0028], ll. 19-21).
Burd teaches (Figure 4) a first component (70 – in this case, this is a support shell as disclosed in p. [0046], ll. 3-5) having a first surface (top edge of 70) and a second surface (bottom edge of 70) opposite the first surface;
a second component (74B – in this case, this is a heat shield as disclosed in p. [0052], ll. 5-6) having a first surface (top edge of 74B) and a second surface (106) opposite the first surface of the second component (74B), the first surface of the first component (70) and the second surface (106) of the second component (74B) being in a facing spaced relationship defining a cavity (108) therebetween.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide Sreekanth with a first component (in this case, a support shell), because it was known in the art that heat shields in gas turbine combustors are typically accompanied by support shells, as taught by Burd, therefore providing:
the first surface of the first component and the second surface of the second component being in a facing spaced relationship defining a cavity therebetween.
Regarding claim 8, Burd teaches (Figure 4) a combustor (56 – Figure 2) for use in a gas turbine engine (20 – Figure 1), the combustor (56) enclosing a combustion chamber (66) having a combustion area (defined in Figure 2), wherein the combustor (56) comprises:

a heat shield panel (74B) having a first surface (top edge of 74B) and a second surface (106) opposite the first surface of the heat shield panel (74B), the inner surface of the shell (70) and the second surface (106) of the heat shield panel (74B) being in a facing spaced relationship defining a cavity (108) therebetween; and
a cooling circuit (116) formed in the heat shield panel (74B), the cooling circuit (116) comprising an inlet (118) at the second surface (106) of the heat shield panel (74B), an outlet (120) at the first surface of the heat shield panel (74B), an inward surface (left side of 118 + side opposite of 126 + 128 + left side of 120), and an outward surface (right side of 118 + 124 + 126 + right side of 120), the inward surface and the outward surface being in a facing spaced relationship extending from the inlet (118) to the outlet (120) defining an airflow passageway (122) therebetween,
wherein the airflow passageway (122) includes a parallel portion (122 is parallel to the first/second surfaces of 74B) that is oriented about parallel to at least one of the first surface of the heat shield panel (74B) and the second surface (106) of the heat shield panel (74B).
However, Burd does not teach at least one of:
the inward surface is composed of a first curvilinear single wall that extends from the inlet to the outlet, or
the outward surface is composed of a second curvilinear single wall that extends from the inlet to the outlet.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Burd by having the inward surface or the outward surface be composed of a curvilinear single wall, because it would be a matter of design choice to use a curvilinear wall instead of rectilinear wall to perform the same function of guiding air through the airflow In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”).
Furthermore, Sreekanth teaches (Figure 5) a similar cooling circuit (26’) comprising an inlet (28), an outlet (30), an inward surface (54a), an outward surface (54b), and a parallel portion (46), wherein at least one of:
the inward surface (54a) is composed of a first curvilinear single wall (as shown by the curvature near inlet section 48 – see annotated Figure 5 on page 7) that extends from the inlet (28) to the outlet (30), or
the outward surface (54b) is composed of a second curvilinear single wall (as shown by the curvature near inlet section 48 – see annotated Figure 5 on page 7) that extends from the inlet (28) to the outlet (30).
Note that Sreekanth teaches “the cooling holes according to the descried (sic) embodiments, may also be applicable to other turbine components such as heat shields” (Sreekanth, p. [0028], ll. 19-21), and that Burd’s element 74B is called “heat shield” (Burd, p. [0052], ll. 5-6: “The heat shield or panel 74B of liner 74”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Burd’s heat shield by replacing the cooling circuit with Sreekanth’s cooling circuit, in order to have improved cooling holes for enhanced cooling performance, as taught by Sreekanth (p. [0003]), therefore providing at least one of:
the inward surface is composed of a first curvilinear single wall that extends from the inlet to the outlet, or
the outward surface is composed of a second curvilinear single wall that extends from the inlet to the outlet.
Or, in the alternative:
Regarding claim 8, Sreekanth teaches (Figure 5) a combustor (16 – Figure 1) for use in a gas turbine engine (10 – Figure 1), the combustor (16) enclosing a combustion chamber (16) having a combustion area (enclosed by 16), wherein the combustor (16) comprises:
a heat shield panel (20 – see p. [0028], ll. 19-21) having a first surface (24) and a second surface (22) opposite the first surface (24) of the heat shield panel (20); and
a cooling circuit (26’) formed in the heat shield panel (20), the cooling circuit (26’) comprising an inlet (28) at the second surface (22) of the heat shield panel (20), an outlet (30) at the first surface (24) of the heat shield panel (20), an inward surface (54a), and an outward surface (54b), the inward surface (54a) and the outward surface (54b) being in a facing spaced relationship extending from the inlet (28) to the outlet (30) defining an airflow passageway (26’) therebetween,
wherein the airflow passageway (26’) includes a parallel portion (46) that is oriented about parallel to at least one of the first surface (24) of the heat shield panel (20) and the second surface (22) of the heat shield panel (20),
 wherein at least one of:
the inward surface (54a) is composed of a first curvilinear single wall (as shown by the curvature near inlet section 48 – see annotated Figure 5 on page 7) that extends from the inlet (28) to the outlet (30), or
the outward surface (54b) is composed of a second curvilinear single wall (as shown by the curvature near inlet section 48 – see annotated Figure 5 on page 7) that extends from the inlet (28) to the outlet (30).
However, Sreekanth does not teach a shell having an inner surface and an outer surface opposite the inner surface;

Burd teaches (Figure 4) a shell (70) having an inner surface (top edge of 70) and an outer surface (bottom edge of 70) opposite the inner surface;
a heat shield panel (74B) having a first surface (top edge of 74B) and a second surface (106) opposite the first surface of the heat shield panel (74B), the inner surface of the shell (70) and the second surface (106) of the heat shield panel (74B) being in a facing spaced relationship defining a cavity (108) therebetween.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide Sreekanth with a support shell, because it was known in the art that heat shields in gas turbine combustors are typically accompanied by support shells, as taught by Burd, therefore providing:
the first surface of the first component and the second surface of the second component being in a facing spaced relationship defining a cavity therebetween.
Claims 2-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Burd (US 2016/0069569 A1), in view of Sreekanth (US 2017/0115006 A1).
Regarding claim 2, Burd, in view of Sreekanth, teaches the invention as claimed and as discussed above for claim 1, and Burd further teaches (Figure 9) the cooling circuit (116’) further comprises:
a tripping device (146) extending into the airflow passageway (122’) away from at least one of the inward surface (128’) and the outward surface (124’) – (in this case, it extends away from both).
Regarding claim 3, Burd, in view of Sreekanth, teaches the invention as claimed and as discussed above for claim 1, and Burd further teaches (Figure 9) the cooling circuit (116’) further comprises:

Regarding claim 4, Burd, in view of Sreekanth, teaches the invention as claimed and as discussed above for claim 1, and Burd further teaches (Figure 9) the cooling circuit (116’) further comprises:
a tripping device (146) extending away from the outward surface (124’) into the airflow passageway (122’).
Regarding claim 5, Burd, in view of Sreekanth, teaches the invention as claimed and as discussed above for claim 1, and Burd further teaches (Figure 9) the cooling circuit (116’) further comprises:
a tripping device (146) extending away from the inward surface (128’) to the outward surface (124’) through the airflow passageway (122’).
Regarding claim 6, Burd, in view of Sreekanth, teaches the invention as claimed and as discussed above for claim 3, and Burd further teaches (Figure 9) the cooling circuit (116’) further comprises:
a second tripping device (146) extending away from the outward surface (124’) into the airflow passageway (122’).
Note that Burd teaches “It is further contemplated and understood that more than one pedestal 138 may be added for additional structural support and/or flow distribution” (p. [0060], ll. 10-12).
Regarding claim 7, Burd, in view of Sreekanth, teaches the invention as claimed and as discussed above for claim 1, and Burd further teaches (Figure 4) the outward surface (right side of 120) is oriented at a non-right angle (p. [0056], ll. 17-18: “The direction of flow 134 may be angled by about thirty degrees”) relative to the first surface of the second component (74B) at the outlet (120).
Regarding claim 9, Burd, in view of Sreekanth, teaches the invention as claimed and as discussed above for claim 8, and Burd further teaches (Figure 9) the cooling circuit (116’) further comprises:
a tripping device (146) extending into the airflow passageway (122’) away from at least one of the inward surface (128’) and the outward surface (124’) – (in this case, it extends away from both).
Regarding claim 10, Burd, in view of Sreekanth, teaches the invention as claimed and as discussed above for claim 8, and Burd further teaches (Figure 9) the cooling circuit (116’) further comprises:
a first tripping device (146) extending away from the inward surface (128’) into the airflow passageway (122’).
Regarding claim 11, Burd, in view of Sreekanth, teaches the invention as claimed and as discussed above for claim 8, and Burd further teaches (Figure 9) the cooling circuit (116’) further comprises:
a tripping device (146) extending away from the outward surface (124’) into the airflow passageway (122’).
Regarding claim 12, Burd, in view of Sreekanth, teaches the invention as claimed and as discussed above for claim 8, and Burd further teaches (Figure 9) the cooling circuit (116’) further comprises:
a tripping device (146) extending away from the inward surface (128’) to the outward surface (124’) through the airflow passageway (122’).
Regarding claim 13, Burd, in view of Sreekanth, teaches the invention as claimed and as discussed above for claim 10, and Burd further teaches (Figure 9) the cooling circuit (116’) further comprises:

Note that Burd teaches “It is further contemplated and understood that more than one pedestal 138 may be added for additional structural support and/or flow distribution” (p. [0060], ll. 10-12).
Regarding claim 14, Burd, in view of Sreekanth, teaches the invention as claimed and as discussed above for claim 8, and Burd further teaches (Figure 4) the outward surface (right side of 120) is oriented at a non-right angle (p. [0056], ll. 17-18: “The direction of flow 134 may be angled by about thirty degrees”) relative to the first surface of the heat shield panel (74B) at the outlet (120).
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sreekanth (US 2017/0115006 A1), in view of Burd (US 2016/0069569 A1).
Regarding claim 17, Sreekanth teaches the invention as claimed and as discussed above for claim 15, except for the cooling circuit further comprises:
a tripping device extending away from the inward surface into the airflow passageway.
Burd teaches (Figure 4) a cooling circuit (116’) that comprises:
a tripping device (146) extending away from the inward surface (128’) into the airflow passageway (122’).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sreekanth’s cooling circuit by providing a tripping device extending away from the inward surface into the airflow passageway, in order to provide sufficient structural integrity and to guide and distribute cooling air flow from the inlet and to the outlet, as taught by Burd (p. [0060], ll. 4-7).
Regarding claim 19, Sreekanth teaches the invention as claimed and as discussed above for claim 15, except for the cooling circuit further comprises:

Burd teaches (Figure 4) a cooling circuit (116’) that comprises:
a tripping device (146) extending away from the inward surface (128’) to the outward surface (124’) through the airflow passageway (122’).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sreekanth’s cooling circuit by providing a tripping device extending away from the inward surface to the outward surface through the airflow passageway, in order to provide sufficient structural integrity and to guide and distribute cooling air flow from the inlet and to the outlet, as taught by Burd (p. [0060], ll. 4-7).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not solely rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments regarding the new recitations in the claims are addressed in the body of the prior-art rejections above, at the appropriate locations.
It is noted that “support for this amendment” (pg. 8, last paragraph of Applicant’s Remarks) is found in the drawings (FIG. 4), but NOT in the specification. Additionally, Applicant’s remarks regarding “the first curvilinear single wall and the second curvilinear single wall aid in maintaining continuous flow through the cooling circuit, which eliminates stagnation points that may lead to particulate build up within the cooling circuit” (pg. 9, middle paragraph of Applicant’s Remarks) are not disclosed by the specification. Nevertheless, it is noted that the tripping devices (772, 774, 776 as shown in FIG. 4) would 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318.  The examiner can normally be reached on M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         
/ARUN GOYAL/               Primary Examiner, Art Unit 3741